Judgment modified by reducing the recovery to the sum of $144.36, and as so modified affirmed, without costs of this appeal to either party. Held, it was error to permit a recovery for failure to deliver the two cars of stove and one ear of egg coal, orders for which defendants accepted on or after November twenty-sixth, and only on condition that an advance in price should not be authorized by the Fuel Administrator before shipment. Such an advance was authorized as to those sizes, but did not apply to the buckwheat size. The findings of fact contained in the decision and numbered II and IV are modified accordingly. All concurred.